DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority has been filed in parent Application No. PCT/US19/22726, filed on 3/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 and 10/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
A method performed by data processing apparatus, the method comprising: … determining, dependent on the selection preferences of the particular user, a second data set of second content items for presentation to the particular user, wherein the second data set includes at least one second content item that: has a ranking in the second data set that is boosted relative to a ranking that would have resulted independent of the selection preferences; The limitation, as recited, describes a process of gathering data and presenting data in a particular order via ranking, which can be performed in the mind by sorting information and manually by presenting said sorted information e.g. organizing a particular set of physical documents based on criteria.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a data processing apparatus, a user device, etc. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses receiving a request having metadata which can be broadly interpreted to refer to any act of receiving an input having certain characteristics broadly.
Claim 1 recites the following additional elements: accessing data that indicates selection preferences of a particular user; which refers to mere data gathering (e.g. accessing preference data is gathering data), and is considered insignificant extra-solution activity.
determining, independent of the selection preferences of the particular user, a first data set of first content items for presentation to the particular user; 
and is determined to be a content item that the particular user will select; which refers to mere data gathering (e.g. determining a content item is gathering data), and is considered insignificant extra-solution activity.
generating a first display panel that will cause a user device to display the first data set of the first content items; which refers to mere data gathering and outputting (e.g. displaying a data panel is data outputting), and is considered insignificant extra-solution activity.
generating a second display panel that will cause the user device to display the second data set of the second content items; which refers to mere data gathering and outputting (e.g. displaying a data panel is data outputting), and is considered insignificant extra-solution activity.
providing, to the user device, the first display panel and the second display panel for simultaneous display on the user device, wherein the simultaneous display is a juxtaposition of the first display panel and the second display panel; which refers to mere data gathering and outputting (e.g. displaying a data panel is data outputting), and is considered insignificant extra-solution activity.
providing, to the user device, data that displays a request to select one of the first display panel or the second display panel; which refers to mere data gathering and outputting (e.g. displaying a request is data outputting), and is considered insignificant extra-solution activity.
and receiving, from the user device, data indicating a selection of one of the first display panel or the second display panel.  which refers to mere data gathering and outputting (e.g. receiving data is data gathering), and is considered insignificant extra-solution activity.
Therefore, the claim as recited essentially comprises receiving a plurality of requests having certain characteristics and receiving collections of data corresponding with each request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. a data processing apparatus, a user device, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claim is ineligible.


Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein accessing data that indicates selection preferences of the particular user comprises: determining that preference data specifying selection preferences of the particular user are available;” which refers to mere data gathering (e.g. accessing data is data gathering). Additionally, the limitation describes a step of selecting a particular type of data to be manipulated (e.g. selection preferences are a type of data), both aspects of the limitation are considered insignificant extra-solution activity.
	“and in response to determining that the preference data specifying selection preferences of the particular user are available, accessing the preference data.” which refers to mere data gathering (e.g. accessing data is data gathering), and is considered insignificant extra-solution activity.

Regarding dependent claim 3,
Claim 3 depends upon Claim 1, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein accessing data that indicates selection preferences of the particular user comprises: determining that preference data specifying selection preferences of the particular user are not available,” which refers to mere data gathering (e.g. determining data availability is gathering data), and is considered insignificant extra-solution activity.
“and in response: accessing user activity data from a current user session for the particular user, the user activity data specifying activities of the user;” which refers to mere data gathering (e.g. accessing data is gathering data), and is considered insignificant extra-solution activity.
“accessing user activity data from user sessions for a plurality of other users;” which refers to mere data gathering (e.g. accessing data is gathering data), and is considered insignificant extra-solution activity.
“comparing the user activity data from the current user session for the particular user to the user activity data for the plurality of other users;” which refers to mere data gathering (e.g. comparing data and analyzing the results is gathering data), and is considered insignificant extra-solution activity.
“and generating proxy selection preferences for the particular user based on the selection preferences of other users for which the user activity data for the other users meet a similarity threshold to the user activity data from the current user session based on the comparison.”  which refers to mere data gathering and outputting (e.g. generating…preferences is data outputting). The limitation additionally recites a step of determining a particular type of data to be manipulated (e.g. user activity data is a type of data being manipulated), both are considered insignificant extra-solution activity.


Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein accessing data that indicates selection preferences of the particular user comprises: determining that preference data specifying selection preferences of the particular user are not available," which refers to mere data gathering (e.g. determining data availability is gathering data), and is considered insignificant extra-solution activity.
“and in response: accessing user activity data from a current user session for the particular user, the user activity data specifying keywords input by the user;” which refers to a step of selecting a particular type of data to be manipulated (e.g. keywords  are a type of data), and is considered insignificant extra-solution activity.
“and generating, based on the keywords, selection data that indicates selection preferences for the particular user.” which refers to mere data gathering and outputting (e.g. generating selection data is data outputting), and is considered insignificant extra-solution activity.

Regarding dependent claim 5,
Claim 5 depends upon Claim 1, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein determining that the at least one second content item is a content item that the particular user will select is based on data indicating prior selections of the particular user.” which refers to a 

Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: “wherein determining that the at least one second content item is a content item that the particular user will select is based on data indicating prior selections of other users that have respective search histories that meet a similarity threshold to a search history of the particular user.” which refers to a step of selecting a particular type of data to be manipulated (e.g. selection preferences having search histories are a type of data) Additionally, the limitation refers to a step of data gathering (e.g. meeting a similarity threshold is data gathering.), both aspects of the limitation are considered insignificant extra-solution activity.

Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 7 further recites the limitations of: “wherein the data that indicates selection preferences of the particular user is based on location data.” which 

Regarding dependent claim 8,
Claim 8 depends upon Claim 1, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 8 further recites the limitations of: “wherein the data that indicates selection preferences of the particular user is based on web history data.” which refers to a step of selecting a particular type of data to be manipulated (e.g. web history data is a type of data), and is considered insignificant extra-solution activity.

Regarding dependent claim 9,
Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein the data that indicates selection preferences of the particular user is based on search history data.” which refers to a step of selecting a particular type of data to be manipulated (e.g. search history data is a type of data), and is considered insignificant extra-solution activity.

Regarding dependent claim 10,
Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: “wherein in response to receiving, from the user device, data indicating the selection of the second display panel, the method further comprises: providing, to the user device, data that displays an indication that the second display panel is based on the selection preferences of the particular user.” which refers to mere data gathering and outputting (e.g. displaying a data panel is data outputting). Additionally, the claim limitation recites a step of data outputting (e.g. providing data that displays… is data outputting.), both are considered insignificant extra-solution activity.

Regarding depend claims 11-19,
	Claims 11-19 correspond to claims 1-9 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
	
The limitations of claims 1-20, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8-10 and 11-12, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet et al. (US PGPUB No. 2016/0342692; Pub. Date: Nov. 24, 2016) in view of PAPALE et al. (US PGPUB No. 2015/0212663; Pub.; Date: Jul. 30, 2015).
Regarding independent claim 1,
	Bennet discloses a method performed by data processing apparatus, the method comprising: accessing data that indicates selection preferences of a particular user; See Paragraph [0027], (Disclosing a method of retrieving content items based on ranking data determined by preferences or priorities for said content items.). Note [0035] wherein preference scores for content items indicate user preferences for types of content, i.e. accessing data that indicates selection preferences of a particular user.
determining, independent of the selection preferences of the particular user, a first data set of first content items for presentation to the particular user; See FIG. 3 and Paragraph [0054], (Method 300 of FIG. 3 includes step 301 of receiving identifiers of a plurality of content items that may be ranked according ot a general 
determining, dependent on the selection preferences of the particular user, a second data set of second content items for presentation to the particular user, See FIG. 3 and Paragraph [0055], (Method 300 of FIG. 3 includes step 303 of determining content items associated with user-interaction data (e.g. selection preferences of a particular user), i.e. a second set of content items for presentation.)
wherein the second data set includes at least one second content item that: has a ranking in the second data set that is boosted relative to a ranking that would have resulted independent of the selection preferences; See Paragraph [0026], (A user-interaction ranker component may re-rank the ranked content item identifiers using the user-interaction data to generate user-interaction ranked content item identifiers, i.e. second content items having rankings in the second data set (e.g. the data set of content items associated with user-interaction data).) The examiner notes that the re-ranking of content items results in ranking items according to user-interaction data, this results in more relevant items being ranked higher than others, i.e. a boosted ranking relative to the first ranking (e.g. the ranking of step 301).
and is determined to be a content item that the particular user will select; See Paragraph [0055], (User-interaction data includes data that indicates which of the content items a user viewed and/or interacted with.) Note [0021] wherein the re-ranking and adjustments allow the system to generate search results that a user may be interested in, i.e. a content item that the particular user will select.
generating a second display panel that will cause the user device to display the second data set of the second content items; See FIG. 3, (Method 300 comprising step 313 of presenting content identifiers in the second order (e.g. the re-ranking of content based on user-interaction data), i.e. generating a second display panel for displaying the second data set.
Bennet does not disclose generating a first display panel that will cause a user device to display the first data set of the first content items;
providing, to the user device, the first display panel and the second display panel for simultaneous display on the user device, wherein the simultaneous display is a juxtaposition of the first display panel and the second display panel; 
providing, to the user device, data that displays a request to select one of the first display panel or the second display panel; 
and receiving, from the user device, data indicating a selection of one of the first display panel or the second display panel.  
PAPALE discloses generating a first display panel that will cause a user device to display the first data set of the first content items; See Paragraph [0037], (Disclosing a user interface having multiple panels within a dashboard page wherein each of the multiple panels may display search results, i.e. generating a first display panel for displaying a first data set (e.g. the base search). Each panel added to the dashboard may include a base search which retrieves search results. Inputs associated with the panels may display modified or updated searches.)
providing, to the user device, the first display panel and the second display panel for simultaneous display on the user device, wherein the simultaneous display is a juxtaposition of the first display panel and the second display panel; See FIG. 1, (Multiple panels 141-143 may be arranged within user interface 140 for display, i.e. first and second panels are displayed on the user device.) The examiner notes the broadest, reasonable interpretation for a "juxtaposition…of panels" includes an arrangement of panels in a user interface such as the vertical and/or horizontal arrangements of the multiple panels 141-143 as in FIG. 1 of PAPALE.
providing, to the user device, data that displays a request to select one of the first display panel or the second display panel; See Paragraph [0020], (Users may interact with individual panels such that they may constrain the query and/or manipulate the data visualization driven by the query, i.e. providing data that displays a request to select the panels (e.g. via the user interacting with said panels).)
and receiving, from the user device, data indicating a selection of one of the first display panel or the second display panel. See Paragraph [0020], (User input that affects/is received by the individual panels necessarily reflects a user selecting that particular panel for further operations.)
Bennet and PAPALE are analogous art because they are in the same field of endeavor, optimizing display of search results. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bennet to include the method of managing multiple panels of content as disclosed by PAPALE. Doing so would allow users to interact with a plurality of datasets to their own liking as well as generating additional datasets having further customizable properties, thereby improving the user experience by allowing them to engage with multiple panels of information.
Regarding dependent claim 2,
As discussed above with claim 1, Bennet-PAPALE discloses all of the limitations.
Bennet further discloses the step wherein accessing data that indicates selection preferences of the particular user comprises: determining that preference data specifying selection preferences of the particular user are available; See FIG. 3 and Paragraph [0055], (Method 300 of FIG. 3 includes step 303 of receiving user-interaction data associated with a user and one or more content items, i.e. determining that preference data specifying selection preferences are available (e.g. if user-interaction data can be received by the system then it is considered available.)
and in response to determining that the preference data specifying selection preferences of the particular user are available, accessing the preference data. See FIG. 3 and Paragraph [0056], (Method 300 of FIG. 3 includes step 305 of using user-interaction data to determine content items from a first ranking that are relevant based on said user-interaction data, i.e. user-interaction data is accessed for further processing.)

Regarding dependent claim 5,
As discussed above with claim 1, Bennet-PAPALE discloses all of the limitations.
Bennet further discloses the step wherein determining that the at least one second content item is a content item that the particular user will select is based on data indicating prior selections of the particular user. See Paragraph [0032], 

Regarding dependent claim 8,
As discussed above with claim 1, Bennet-PAPALE discloses all of the limitations.
Bennet further discloses the step wherein the data that indicates selection preferences of the particular user is based on web history data. See Paragraph [0032], (User-interaction data may comprise a positive signal for a piece of content where a positive signal indicates that a user interacted with a piece of content and had a dwell time that exceeded a particular threshold, i.e. a dwell time for a user on a particular web page is web history data.)

Regarding dependent claim 9,
	As discussed above with claim 1, Bennet-PAPALE discloses all of the limitations.
Bennet further discloses the step wherein the data that indicates selection preferences of the particular user is based on search history data. See Paragraph [0032], (User-interaction data may comprise a positive signal for a piece of content where a positive signal indicates that a user interacted with a piece of content and had a 

Regarding dependent claim 10,
	As discussed above with claim 1, Bennet-PAPALE discloses all of the limitations.
Bennet further discloses the step wherein in response to receiving, from the user device, data indicating the selection of the second display panel, the method further comprises: providing, to the user device, data that displays an indication that the second display panel is based on the selection preferences of the particular user. See FIG. 3 and Paragraph [0062], (Method 300 of FIG. 3 comprises step 313 of presenting identifiers for content items in the second order. The user-interaction ranker provides the ranked query results to the user that submitted the query. ). The examiner notes that the second order represents an indication that the results are displayed based on the selection preferences of the particular user.

Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 9 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 3, 6, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of PAPALE as applied to claim 1 above, and further in view of Schneider (US PGPUB No. 2011/0295824; Pub. Date: Dec. 1, 2011).
Regarding dependent claim 3,
	As discussed above with claim 1, Bennet-PAPALE discloses all of the limitations.
Bennet further discloses the step wherein accessing data that indicates selection preferences of the particular user comprises: determining that preference data specifying selection preferences of the particular user are not available, See Paragraph [0026], (If no user preference is found, the system maintains an original ranging, i.e. determining that preference data is not available.)
Bennet-PAPALE does not disclose the step wherein in response: accessing user activity data from a current user session for the particular user, the user activity data specifying activities of the user; 
accessing user activity data from user sessions for a plurality of other users; 
comparing the user activity data from the current user session for the particular user to the user activity data for the plurality of other users; 
and generating proxy selection preferences for the particular user based on the selection preferences of other users for which the user activity data for the other users meet a similarity threshold to the user activity data from the current user session based on the comparison.  
Schneider disclose the step wherein in response: accessing user activity data from a current user session for the particular user, the user activity data specifying activities of the user; See Paragraph [0021], (Disclosing a prediction engine capable of determining common search queries between a search history of a user and the search history of other users, i.e. accessing user activity data from a current user session of a user (e.g. a history of search queries is an activity).)
accessing user activity data from user sessions for a plurality of other users; See Paragraph [0021], (The prediction engine compares search queries of users with a collection of query histories of other users, i.e. accessing user activity data from other user sessions.)
comparing the user activity data from the current user session for the particular user to the user activity data for the plurality of other users; See Paragraph [0015], (The prediction engine is configured to compare a search history from the user with search query histories from other users across a search engine system, i.e. comparing user activities across user sessions.)
and generating proxy selection preferences for the particular user based on the selection preferences of other users for which the user activity data for the other users meet a similarity threshold to the user activity data from the current user session based on the comparison. See Paragraph [0021], (The comparison of user histories allows the prediction engine to determine a similarity between a test reference for a current user and a reference sequence of another user and generating a search query prediction based on a minimum threshold of similarity, i.e. generating proxy selection preferences (e.g. the criteria of the predicted search query) for a user based on preferences of other users which meet a similarity threshold.)
Bennet, PAPALE and Schneider are analogous art because they are in the same field of endeavor, optimizing display of search results It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bennet-PAPALE to include the method of comparing search histories across users to improve query generation as disclosed by Schneider. Paragraph [0026] of Schneider discloses that the method results in better search result caching and better search relevance in terms of results provided and suggestions for additional search terms, thereby improving the user experience.

Regarding dependent claim 6,
	As discussed above with claim 1, Bennet-PAPALE discloses all of the limitations.
Bennet-PAPALE does not disclose the step wherein determining that the at least one second content item is a content item that the particular user will select is based on data indicating prior selections of other users that have respective search histories that meet a similarity threshold to a search history of the particular user.
Schneider discloses the step wherein determining that the at least one second content item is a content item that the particular user will select is based on data indicating prior selections of other users that have respective search histories that meet a similarity threshold to a search history of the particular user. See Paragraph [0021], (Disclosing a prediction engine capable of determining common search queries between a search history of a user and the search history of other users in order to generate a predicted search query for the user. The predicted search query therefore retrieves search results, i.e. content items that a user will select based on the matching of search histories.)
Bennet, PAPALE and Schneider are analogous art because they are in the same field of endeavor, optimizing display of search results It would have been obvious Bennet-PAPALE to include the method of comparing search histories across users to improve query generation as disclosed by Schneider. Paragraph [0026] of Schneider discloses that the method results in better search result caching and better search relevance in terms of results provided and suggestions for additional search terms, thereby improving the user experience.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of PAPALE as applied to claim 1 above, and further in view of Ouyang (US PGPUB No. 2019/0082220; Pub. Date: Mar. 14, 2019).
Regarding dependent claim 4,
As discussed above with claim 1, Bennet-PAPALE discloses all of the limitations.
	Bennet further discloses the step wherein accessing data that indicates selection preferences of the particular user comprises: determining that preference data specifying selection preferences of the particular user are not available, See Paragraph [0026], (If no user preference is found, the system maintains an original ranging, i.e. determining that preference data is not available.)
Bennet-PAPALE does not disclose the step wherein in response: accessing user activity data from a current user session for the particular user, the user activity data specifying keywords input by the user; 
and generating, based on the keywords, selection data that indicates selection preferences for the particular user. 
Ouyang discloses the step wherein in response: accessing user activity data from a current user session for the particular user, the user activity data specifying keywords input by the user; See Paragraph [0046], (Disclosing a method for generating rankings and ranking models for search results. Search results may be ranked according to a similarity of searched terms, keywords, phrases, etc., i.e. specifying keywords input by the user. A user engagement model may provide a confidence value based on typical user interactions to prevent abnormal sessions or patterns of inputs/outputs from adversely affecting the ranking score, i.e. accessing user activity data from a current user session.) The examiner notes that user sessions are maintained as sessions or patterns of inputs. Confidence values are derived from comparing a current search process with previous sessions or patterns of inputs.
and generating, based on the keywords, selection data that indicates selection preferences for the particular user. See Paragraph [0046], (The term cluster model and user engagement models provide confidence data that affects the 
Bennet, PAPALE and Ouyang are analogous art because they are in the same field of endeavor, optimizing display of search results.  It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bennet-PAPALE to include the method of generating user preference information from keywords and input patterns as disclosed by Ouyang. Paragraph [0022] of Ouyang discloses that the system provides technical benefits that increase information retrieval accuracy and improve delivery of information and data processing tasks by updating and optimizing various displays of information over time. 

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of PAPALE as applied to claim 1 above, and further in view of Lakshmanan et al. (US PGPUB No. 2016/0147847; Pub. Date: May 26, 2016).
Regarding dependent claim 7,
As discussed above with claim 1, Bennet-PAPALE discloses all of the limitations.
Bennet-PAPALE does not disclose the step wherein the data that indicates selection preferences of the particular user is based on location data.
Lakshmanan discloses the step wherein the data that indicates selection preferences of the particular user is based on location data. See Paragraph [0014], (Disclosing a method of anticipating user search queries based on particular keywords within an event such as a location. A base query may be formulated and refined with additional constraints including user search criteria and user preferences in a particular area, i.e. preferences of a user based on location data.)
Bennet, PAPALE and Lakshmanan are analogous art because they are in the same field of endeavor, optimizing display of search results. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bennet-PAPALE to include the method of selecting query characteristics based on location information as described by Lakshmanan. Paragraph [0013] of Lakshmanan discloses that the method of determining potential future search queries may be advantageous to anticipate user query terms based on presented data, which allows commercial enterprises to present relevant data such as pricing, availability and safety ratings to the user. Providing users with relevant information improves the chances that users will interact with a particular piece of content.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159